Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2015

                                    No. 04-14-00354-CV

    Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
  (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
             Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                         Appellants

                                              v.

           KANSAS CITY SOUTHERN RAILWAY COMPANY and Jose Juarez,
                                Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2007-CVE-000347-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court